Citation Nr: 1433887	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  07-38 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lung disability. 

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for diabetes mellitus.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1959 to July 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2006 and in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In June 2013, the Board remanded the case for further development.

The claim of service connection for asbestosis has been recharacterized to comport with the evidence of record.

The claims of service connection for a lung disability, a skin disability, and a back disability are REMANDED to an Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Diabetes mellitus was not shown at the time of filing of the current claim or at any point during the pendency of the appeal.

CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet.App. 473, 484-86 (2006) (notice of the elements of the claim).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet.App. 112, 119 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in September 2007.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet.App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); and of Charles v. Principi, 16 Vet.App. 370, 374 (2002) (identifying the document that satisfies VCAA notice).

See Pelegrini v. Principi, 18 Vet.App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet.App. 473, 484-86 (2006) (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, private medical records, and records of the Social Security Administration. 

The Veteran was afforded a VA examination in August 2013.  As the examination was based on a review of the Veteran's history and as the examiner described the disability in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131 (peacetime service). 


Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished an affirmative showing of inception during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

The Veteran was not engaged in active combat with the enemy during active duty so combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997). 




The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet.App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Diabetes Mellitus 

The service treatment records, including entrance and separation examinations, are negative for any complaint, finding, history, treatment, or diagnosis of diabetes mellitus.

After service, in September 1997, a private medical record shows that the Veteran was diagnosed with "new diabetes."

In July 2007, the Veteran filed the current of service connection for diabetes mellitus. 

In June 2009, the Veteran's glucose was within normal range.  

In July 2013, the National Archives and Records Administration reported that it was unable to locate documentation that verifies that major US Naval ships transported, stored, or used herbicides, including Agent Orange.

On VA examination in August 2013, diabetes was not diagnosed.  The VA examiner noted that the Veteran was currently taking hydrocortisone prescribed by an oncologist and that the Veteran's elevated glucose was due to the steroids. 




In September 2013, the Veteran gave a history of diabetes mellitus and that he had not taken medication since 2001.  The diabetes mellitus was not diagnosed. 

Analysis 

The Veteran seeks service connection for diabetes mellitus, which he asserts is due to herbicide exposure aboard the U.S.S. Jefferson County from November 1959 to November 1960 and the U.S.S. Page County from November 1959 to July 1961.

The service treatment records do not show any sign or symptom of diabetes mellitus. 

To establish service connection, a Veteran must first show a present disability.  Shedden, at 1167.

The requirement of a present disability may be met by evidence of the disability at the time of filing of the claim or evidence of the disability at any point during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007). 

The records shows that "new" diabetes was diagnosed in September 1997 and the Veteran was last treated for diabetes in in 2001.

The Veteran also asserts that hemoglobin tests in June 2009 show that he had diabetes mellitus.  While the report contains a general warning about patients with diabetes mellitus, it does not indicate that the Veteran had diabetes mellitus.  In fact, the report suggests that the Veteran's glucose was within normal range.  

To the extent the Veteran asserts that he has diabetes mellitus, the Veteran as a lay person is competent to identify a simple medical condition.  A simple medical condition is one capable of lay observation.  The Veteran as a lay person is also competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  


The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The presence of diabetes mellitus cannot be competently answered by the Veteran as a lay person based on mere personal observation, as the identification of diabetes mellitus falls outside the realm of common knowledge of a lay person, that is, such a condition is not capable of lay observation.  

Also diabetes mellitus is re not the type of conditions under case law that have been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Applying the guidance of current case law, diabetes mellitus is more analogous to an internal disease process, such as rheumatic fever, rather than either flatfeet, a skin condition, tinnitus, varicose veins, or a dislocated shoulder.  For this reason, diabetes mellitus is not the type of conditions under case law that has been found to be capable of lay observation and are not simple medical condition that the Veteran as a lay person is competent to identify. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or identify diabetes mellitus.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

For these reasons, the Veteran's statements are not competent evidence on the question of a current diagnosis of diabetes mellitus, and the Veteran's statements are excluded, that is, not to be considered as evidence favorable to the claim. 


Also while the Veteran is competent to report a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted evidence of a current medical diagnosis of diabetes mellitus or evidence of a diagnosis by a medical professional based on symptoms described by the Veteran. 

When the Veteran filed his current claim in July 2007, there was no evidence of diabetes mellitus s at the time and there is no evidence of diabetes mellitus at any point during the pendency of the appeal.  McClain, at 321. 

As current diabetes mellitus is not shown, the Board need not address the Veteran's argument about exposure to Agent Orange. 

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a present disability.  Fagan v. Shinseki, 573 F.3d. 1282, 1286   (Fed. Cir. 2009).  In the absence of proof of a present disability, there is no valid claim of service connection for diabetes mellitus.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


ORDER

Service connection for diabetes mellitus is denied.


REMAND

On the claim of service connection for a lung disability, the Veteran asserts that he was exposed to asbestos and petrochemical derivatives (i.e. lead paint, xylene, zinc chromate, etc.) while serving aboard the USS Jefferson County from November 1959 to November 1960 and the USS Page County from November 1959 to July 1961.  


After service, private medical records show that in October 2012 there were several lesions in the lungs by CT scan compatible with a metastatic renal pelvic tumor.  In statements in March 2013 and September 2013, two private physicians stated that the Veteran's exposure to asbestos and petrochemical derivatives in the Navy may have contributed to his current disease.  As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed. 

On the claim of service connection for a skin disability, the Board remanded the claim for a VA examination in June 2013.  The Board directed that the examination be conducted when the Veteran had signs of a skin rash.  The Veteran was afforded a VA examination in August 2013.  At that time, there were no signs of a skin rash.  As the ordered development has not been completed, further action to ensure compliance with the remand directive is required.  

On the claim of service connection for a back disability, the Veteran states he injured his low back and ribs while aboard ship when he was knocked to the deck in rough seas.  After service, private medical records show that in March 1987 the Veteran complained of back pain following an injury at work.  In May 1997, the Veteran was in a vehicle accident and a CT scan showed a compression fracture at T5 and a herniated disc at T7-8.  In March 2006, VA records document degenerative joint disease in the thoracic and lumbar segments of the spine by X-ray.  In March 2006, X-rays revealed degenerative joint disease throughout the thoracic and lumbar spine. 

On VA examination in August 2013, a VA examiner found that the Veteran has never been diagnosed with a thoracolumbar spine condition.  Based on this finding, the VA examiner opined that the Veteran's current low back complaint was not the result of service.  As the opinion reached in the examination was predicated on an inaccurate medical history, the claim must be remanded.  





Accordingly, the claims are REMANDED for the following actions:

1.  As recommended by National Archives and Records Administration in January 13, 2014, ask the Bureau of Ships (Record Group 19) and the Bureau of Supplies and Accounts (Record Group 143) to determine whether the Veteran, as an ordinary seaman aboard the USS Jefferson County and then the USS Page County from November 1959 to July 1961, was at risk for exposure to asbestos, red lead paint, and zinc chromate. 

2.  Afford the Veteran a VA examination by a VA physician to determine whether any of the following risk factors are related to metastatic lung cancer: 

(i).  History of smoking, 
(ii).  Exposure to asbestos,
(iii).  Exposure to petrochemical derivatives, or 
(iv)  Renal cancer. 

The VA physician is asked to address:

Dr. Spitzer's note in September 2013 that renal cancer spread to the lungs, and, 

Dr. Smith's note in September 2013 that there was a greater than 50 percent probability that renal cancer was due to significant exposure to petrochemical derivatives in service.




The Veteran's file must be made available to the VA examiner.

3.  When the Veteran has signs of a skin rash, afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:  

Whether it is at least as likely as not (i.e., probability of 50 percent) that any current skin condition is related to the recurrent pubic rash in service or the development of a new and separate condition?  

The VA examiner must address the following: 

The Veteran's assertion of a skin rash since service, 

The service treatment records showing that the Veteran was treated for a recurrent pubic rash in February, March, and June 1960, and, 

After service, private medical records in May 1997 and in October 2012 show a rash in the area of the thigh and scrotum.  

The Veteran's file must be made available to the VA examiner. 

4.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:  



Whether it is at least as likely as not (i.e., probability of 50 percent) that degenerative joint disease in the thoracic and lumbar segments of the spine by X-ray in 2006 was caused by injury in service as described by the Veteran, that is, he injured his low back and ribs while aboard ship when he was knocked to the deck in rough seas.  

In formulating the opinion, the VA examiner is also asked to consider that the Veteran is competent to describe an injury, even though there is a lack of contemporaneous medical evidence.  Stated differently, whereas here, the Veteran has report symptoms during service, the absence of evidence in the service treatment records cannot be the sole basis for a negative opinion. 

The VA examiner is also asked to consider the post-service history, namely: 

After service, private medical records show that in March 1987 the Veteran complained of back pain following an injury at work.  

In May 1997, the Veteran was in a vehicle accident and a CT scan showed a compression fracture at T5 and a herniated disc at T7-8.

The VA examiner is also asked to consider the post-service history, namely: 



The Veteran's file must be made available to the VA examiner

5.  After the above development, adjudicate the claims. If any benefit is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


